United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                        REVISED MARCH 30, 2005
                IN THE UNITED STATES COURT OF APPEALS           March 11, 2005

                                                            Charles R. Fulbruge III
                            FOR THE FIFTH CIRCUIT                   Clerk


                                No. 03-50930


PLANNED   PARENTHOOD   OF   HOUSTON AND SOUTHEAST TEXAS;
PLANNED   PARENTHOOD   OF   NORTH TEXAS;
PLANNED   PARENTHOOD   OF   SAN ANTONIO AND SOUTH CENTRAL TEXAS;
PLANNED   PARENTHOOD   OF   WEST TEXAS;
PLANNED   PARENTHOOD   OF   THE TEXAS CAPITAL REGION;
PLANNED   PARENTHOOD   OF   CENTRAL TEXAS,


                                               Plaintiffs-Appellees,

                                   versus

EDUARDO J SANCHEZ, Texas Commissioner of Health,

                                               Defendant-Appellant.



            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. A-03-CA-415-SS


Before HIGGINBOTHAM, DENNIS, and CLEMENT, Circuit Judges.

PATRICK E. HIGGINBOTHAM, Circuit Judge:

     The Texas Legislature restricted the distribution of federal

family planning funds.          Finding this state legislation likely

preempted by federal spending statutes, the district court granted

a preliminary injunction against its enforcement.          The district

court concluded that the state legislation could not be interpreted

to permit various Planned Parenthood organizations to continue


                                      1
receiving federal funds by creating independent affiliates.                   We

disagree.      Persuaded that the state legislation does admit of this

potentially saving construction, we remand for further proceedings.

                                       I

      The State of Texas voluntarily participates in several federal

programs that provide funds for family planning services.                 Among

these programs are Title X of the Public Health Service Act,1 which

provides project grants to public and private agencies for family

planning services, and Title XX of the Social Security Act,2 which

provides block grants to the states for social services, including

family planning.        The regulations for Title X specify that funds

may not be used to finance abortions or abortion-related activity.3

Both parties agree that any Title XX funds used to match Title X

funds are subject to the same restrictions.            Furthermore, Title XX

funds may not be used for the provision of medical care.4                    The

State also receives Medicaid funding under Title XIX of the Social




      1
          42 U.S.C. § 300 et seq.
      2
          42 U.S.C. § 1397 et seq.
      3
        Title X provides that “[n]one of the funds appropriated under this
subchapter shall be used in programs where abortion is a method of family
planning.” 42 U.S.C. § 300a-6.
      4
        42 U.S.C. § 1397d(a)(4) (“[G]rants made under this subchapter may not be
used by the State, or by any other person with which the State makes arrangements
to carry out the purposes of this subchapter . . . for the provision of medical
care (other than family planning services, rehabilitation services, or initial
detoxification of an alcoholic or drug dependent individual) unless it is an
integral but subordinate part of a social service for which grants may be used
under this subchapter.”).

                                       2
Security Act,5 which provides medical care to the needy through a

cooperative federal-state program.

      The Texas Department of Health (TDH)6 distributes federal

family program grants under Titles X and XX.            On May 8, 2003, TDH

sent letters to the family planning contractors that had been

approved to receive funding under TDH’s federal family planning

program      grants.7     Appellees--six    Planned    Parenthood     entities

located in various parts of Texas that had been contractors in

Texas’s family planning program for many years--were among the

groups approved for funding.           Pursuant to Title X’s statutory

requirements, Appellees strictly segregated their Title X programs

from their abortion-related activities to ensure that no federal

funds were used for abortions.8         Thus, Appellees provided Title X

and XX family planning services using the federal funds disbursed

by TDH, and provided abortion services using private funding.

There is no evidence in the record to suggest that Title X or XX

funds were ever improperly commingled with private abortion funds.



      5
          42 U.S.C. § 1396 et seq.
      6
        TDH became part of the Texas Department of State Health Services (TDSHS)
on September 1, 2004. See Act of June 10, 2003, 78th Leg., R.S., Tex. H.B. 2292.
Eduardo J. Sanchez, previously the Texas Commissioner of Health, is now the
Commissioner of the TDSHS.      For simplicity we will continue refer to the
defendant as TDH.
      7
        The letters stated that the “funding award is subject to change as a
result of legislation and/or changes in appropriations.”
      8
       One of the Appellees, Planned Parenthood of the Texas Capital Region, had
not yet begun providing abortions but intended to “break ground” on the
construction of an abortion clinic in September 2003.

                                       3
      Just under one month later, on June 2, 2003, the Texas

Legislature passed the Texas General Appropriations Act.9               The Act

included Rider 8, a provision restricting distribution of federal

family planning money, including Title X and XX funds.10                Rider 8

provides:

           8.    Prohibition on Abortions
                a. It is the intent of the Legislature that no
                funds shall be used to pay the direct or
                indirect costs (including overhead, rent,
                phones and utilities) of abortion procedures
                provided by contractors of the department.
                b. It is also the intent of the legislature
                that no funds appropriated under Strategy
                D.1.2, Family Planning, shall be distributed
                to individuals or entities that perform
                elective abortion procedures or that contract
                with or provide funds to individuals or
                entities for the performance of elective
                abortion procedures.
                c. If the department concludes that compliance
                with b. would result in a significant
                reduction in family planning services in any
                public health region of the state, the
                department may waive b. for the affected
                region to the extent necessary to avoid a
                significant reduction in family planning
                services to the region. This waiver provision
                shall expire on August 31, 2004, and no waiver
                shall extend beyond that date.
                d. The department shall include in its
                financial audit a review of the use of
                appropriated funds to ensure compliance with
                this section.


      9
        78th Leg., R.S., Tex. H.B. 1. The Governor signed the Act on June 22,
2003 and it became effective on September 1, 2003.
      10
         Rider 8 applies to all TDH contractors receiving funds under Strategy
D.1.2, which includes federal funds granted to TDH pursuant to Title X, Title XIX
and Title XX. The parties focus primarily on Rider 8’s effect on Title X funds.

                                       4
      TDH immediately began efforts to implement Rider 8.                On June

10, 2003, TDH sent letters to previously approved family planning

contractors, including Appellees, requiring them to sign and return

an affidavit by June 30, 2003.               The affidavit was a pledge by a

contractor applying for Title X and XX funds that, as of September

1, 2003, it would perform no elective abortion procedures and that

it would not contract with or provide funds to individuals or

entities for the performance of abortions. Appellees were informed

that unless they made this pledge they would be ineligible for

participation in the funding programs.

      Appellees filed suit on June 26, 2003, seeking immediate

injunctive relief. Appellees focused on section (b) of Rider 8 and

raised three basic arguments: (1) that Rider 8(b) imposes an

unconstitutional condition on Appellees’ eligibility for funds; (2)

that it imposes an unconstitutional burden on a woman’s right to

obtain an abortion; and (3) that it violates the Supremacy Clause11

by   imposing      additional    eligibility     requirements    on    Appellees’

receipt of federal funds that are inconsistent with the federal

funding statutes.

      The district court issued a temporary restraining order on

June 30, 2003.         A few days later, on August 4, 2003, the court

entered      a   preliminary     injunction     barring   TDH   from   enforcing




      11
           U.S. CONST. art. VI, cl. 2.

                                         5
paragraphs (b) and (c) of the Rider.12               The court determined that

Appellees      had    demonstrated     a       likelihood   of   success    on   the

unconstitutional condition claim and the Supremacy Clause claim.

In reaching this conclusion the court held that Rider 8 could not

be interpreted to allow Appellees effectively to continue receiving

federal funds by creating independent “affiliates”--that is, legal

entities separate from those performing abortions.

      TDH appeals the court’s holding as to the unconstitutional

condition and Supremacy Clause claims, and asserts that Rider 8 can

be interpreted to allow affiliates.                Appellees, in turn, contend

that the district court erred in concluding that Rider 8 imposes no

undue burden on women’s right to obtain an abortion.

                                           II

      We     review   the   ultimate   decision       to    grant   a   preliminary

injunction for an abuse of discretion.13                A decision grounded in

erroneous legal principles is reviewed de novo.14

      To obtain a preliminary injunction plaintiffs must show (1) a

substantial likelihood of success on the merits, (2) a substantial

threat that plaintiffs will suffer irreparable injury if the

      12
        Planned Parenthood of Cent. Tex. v. Sanchez, 280 F. Supp. 2d 590 (W.D.
Tex. 2003).

      13
         See Doran v. Salem Inn, Inc., 422 U.S. 922, 931-32 (1975) (“[W]hile the
standard to be applied by the district court in deciding whether a plaintiff is
entitled to a preliminary injunction is stringent, the standard of appellate
review is simply whether the issuance of the injunction . . . constituted an
abuse of discretion.”); Karaha Bodas Co., L.L.C. v. Perusahaan Pertambangan
Minyak Dan Gas Bumi Negara, 335 F.3d 357, 363 (5th Cir. 2003).
      14
           See Karaha Bodas Co., 335 F.3d at 363.

                                           6
injunction is not granted, (3) that the threatened injury outweighs

any damage that the injunction might cause the defendant, and (4)

that the injunction will not disserve the public interest.15                    A

preliminary injunction is an “extraordinary remedy” and should only

be granted if the plaintiffs have “‘clearly carried the burden of

persuasion’ on all four requirements.”16

                                        III

      We turn to the Supremacy Clause claim.            Appellees assert that

Rider 8 is invalid under the Supremacy Clause because it adds

eligibility requirements to the receipt of federal funds that are

inconsistent       with   federal     law.     The   district   court   found   a

substantial likelihood of success on the merits.             In our review, we

first explain why this is a preemption claim.                   Then we examine

whether      the   district   court    had    jurisdiction   and   whether   the

Appellees stated a claim, as well as the role of 42 U.S.C. § 1983

in this case.

                                         A

      Where, as here, a state law purportedly conflicts with federal

statutes enacted under the Spending Clause,17 courts often proceed




      15
           Id.
      16
         Id. (quoting Miss. Power & Light Co. v. United Gas Pipe Line Co., 760
F.2d 618, 621 (5th Cir. 1985)).
      17
        U.S. CONST. art. 1, § 8, cl. 1 (“The Congress shall have Power To lay and
collect Taxes, Duties, Imposts and Excises, to pay the Debts and provide for the
common Defence and general Welfare of the United States . . . .”).

                                         7
without invoking “preemption.”18        Some courts have explicitly found

that preemption was not an issue in such cases,19 while others have

expressed ambivalence.20        The growing consensus, however, is to

analyze such claims under traditional preemption doctrine.21                 The

First Circuit gave the following explanation:


      18
         See, e.g., Townsend v. Swank, 404 U.S. 282 (1971) (holding state law
invalid by virtue of conflict with federal Spending Clause legislation but
without reference to “preemption”); King v. Smith, 392 U.S. 309 (1968) (same).
      19
        See, e.g., Jane Does 1 Through 4 v. State of Utah Dep’t of Health, 776
F.2d 253, 256 (10th Cir. 1985) (finding state parental consent conditions
violated Title X, but noting that “[w]e do not see a preemption issue in this
case”).

      20
        See, e.g., N.Y. State Dep’t of Soc. Servs. v. Dublino, 413 U.S. 405, 411
n.9 (1973) (noting that “pre-emption” is used “in a rather special sense” because
the litigation addresses whether a state has gone too far in placing conditions
on the receipt of federal funds, rather than the “arguable federal pre-emption
of a wholly independent state program dealing with the same or a similar
problem”).
      Another court expressed the following:

            It would not seem to be of any consequence whether this
            is described as “preemption” in the sense used in the
            traditional doctrine, or as an application of the
            Supremacy Clause to the administration of state-federal
            programs derived from the voluntary nature of state
            participation in the programs. The latter is a more
            realistic treatment . . . .

                  . . . .

                  . . . If the [state chooses] to participate, there
            is thereby accepted a limitation or restriction on state
            statutes or regulations which conflict with the federal
            statutes.     This has consequences similar to the
            traditional preemption doctrine but as mentioned they
            come about by a choice made by the state.

Planned Parenthood Ass’n of Utah v. Dandoy, 810 F.2d 984, 988 (10th Cir. 1987)
(citation omitted).
      21
         See, e.g., Pharm. Research & Mfrs. of Am. v. Walsh, 538 U.S. 644, 661-68
(2003) (plurality) (addressing potential conflict between state statute and
Medicaid as preemption question); id. at 684-85 (O’Connor, J., joined by
Rehnquist, C.J., and Kennedy, J., dissenting) (also utilizing preemption
framework); Lawrence County v. Lead-Deadwood Sch. Dist. No. 40-1, 469 U.S. 256,
259 n.6, 260 (1985).

                                       8
                    The vast majority of preemption cases
              involve situations in which Congress has
              exercised its power under the Commerce Clause.
              Here,    however,   we   are   dealing   with   a
              congressional exercise of the spending power,
              not the commerce power, and the dynamics
              between preemption and Congress’s reliance on
              the spending power differ appreciably from
              those applicable in the Commerce Clause
              context. The principal difference is that
              whereas preemptive legislation enacted under
              the    Commerce    Clause   trumps   state    law
              throughout the United States ex proprio
              vigore, preemptive legislation enacted under
              the spending power presents states with a
              choice: they may either accept federal funds
              (and    subject   themselves   to   requirements
              imposed by federal law) or decline such funds
              (and avoid the necessity of abiding by those
              requirements).22

      Because TDH has “willingly tapped into the federal fisc,”23 we

use the terminology and framework of preemption in analyzing

Appellees’ Supremacy Clause claim, as did the district court

below.24

                                           B

      We next ask whether the district court properly exercised

jurisdiction       over    Appellees’          preemption    claim     and    whether

Appellees’ efforts state a claim.               We answer in the affirmative.

                                           1


      22
         O’Brien v. Mass. Bay Transp. Auth., 162 F.3d 40, 42-43 (1st Cir. 1998)
(citation omitted) (citing LAURENCE H. TRIBE, AMERICAN CONSTITUTIONAL LAW § 6-29, at 508
(2d ed. 1988)); cf. Frew ex rel. Frew v. Hawkins, 540 U.S. 431, (2004) (upholding
enforcement of consent decree as federal law against state agency, TDH, that
entered into it).
      23
           O’Brien, 162 F.3d at 43.
      24
           See Sanchez, 280 F. Supp. 2d at 596-605.

                                           9
      It     is    well-established     that   the    federal    courts    have

jurisdiction under 28 U.S.C. § 1331 over a preemption claim seeking

injunctive and declaratory relief.25 In Shaw v. Delta Airlines, the

Supreme Court held:

              A plaintiff who seeks injunctive relief from
              state regulation, on the ground that such
              regulation is pre-empted by a federal statute
              which, by virtue of the Supremacy Clause of
              the Constitution, must prevail, thus presents
              a federal question which the federal courts
              have jurisdiction under 28 U.S.C. § 1331 to
              resolve.26

We recently affirmed this principle, holding that when a plaintiff

seeks “injunctive relief based on a federal statute, federal

question jurisdiction clearly exists based on Shaw.”27              Several of

our sister circuits have explicitly agreed.28

                                        2



      25
        See, e.g., Verizon Md., Inc. v. Pub. Serv. Comm'n of Md., 535 U.S. 635,
641-43 (2002); Lawrence County, 469 U.S. at 259 n.6; Shaw v. Delta Air Lines,
Inc., 463 U.S. 85, 96 n.14 (1983).
      26
           Shaw, 463 U.S. at 96 n.14.

      27
         Gillis v. Louisiana, 294 F.3d 755, 760 (5th Cir. 2002) (citation
omitted); see also Hope Med. Group for Women v. Edwards, 63 F.3d 418 (5th Cir.
1995) (assuming jurisdiction exists for federal courts to adjudicate plaintiffs’
claims that state abortion law conflicts with federal spending statute).

      28
         See Qwest Corp. v. City of Santa Fe, 380 F.3d 1258, 1264 n.1 (10th Cir.
2004) (where preemption “is the basis for a federal claim in [plaintiff’s]
complaint in federal court, [Shaw and Verizon] make clear that there is federal
question jurisdiction in these circumstances”); Local Union No. 12004, United
Workers of Am. v. Massachusetts, 377 F.3d 64, 74 (1st Cir. 2004) (“[A] claim of
preemption . . . does constitute a federal question under § 1331.”); Ill. Ass’n
of Mortgage Brokers v. Office of Banks & Real Estate, 308 F.3d 762, 765 (7th Cir.
2002) (finding that § 1331 provides jurisdiction over preemption claim); St.
Thomas-St. John’s Hotel & Tourism Ass’n, Inc. v. Government of the United States
Virgin Islands, 218 F.3d 232, 241 (3d Cir. 2000) (same).

                                        10
      TDH argues that, even with federal jurisdiction over the

claim, it was improper for the district court to resolve it because

Appellees were not seeking to vindicate any right or to enforce any

duty running to them--a necessary host, in the view of TDH, to

Appellees’ assertion that Rider 8 was preempted by federal Spending

Clause legislation.         We disagree.

      Cognizant of the distinction between the inquiry into federal

court jurisdiction and whether a claim has been stated, we remind

that “[i]t is firmly established [by Supreme Court precedent] that

the absence of a valid (as opposed to arguable) cause of action

does not implicate subject-matter jurisdiction, i.e., the courts’

statutory      or   constitutional       power      to      adjudicate      the   case.”29

Recently,      however,      a      majority     of      the      Supreme     Court      in

Pharmaceutical Research and Manufacturers of America v. Walsh

implicitly rejected the contention that asserting the preemptive

force of federal Spending Clause legislation is itself no claim.30

In that case, the plaintiff alleged that a state regulation was

preempted by Medicaid, a federal Spending Clause statute.                               The

lower court, in discussing the plaintiff’s standing, observed that

      29
         Verizon Md., Inc., 535 U.S. at 642-43 (internal quotation marks and
citation omitted); see also Steel Co. v. Citizens for Better Env’t, 523 U.S. 83,
96 (“[N]onexistence of a cause of action was no proper basis for a jurisdictional
dismissal.”); Bell v. Hood, 327 U.S. 678, 682 (1946) (“Jurisdiction . . . is not
defeated . . . by the possibility that the averments might fail to state a cause
of action on which petitioners could actually recover. For it is well settled
that the failure to state a proper cause of action calls for a judgment on the
merits and not for a dismissal for want of jurisdiction.”).
      30
538 U.S.   at   661-69    (plurality);     id.    at   684-90   (O’Connor,   J.,
dissenting).

                                          11
the plaintiff had “not asserted an action to enforce rights under

the Medicaid statute . . . but rather a preemption-based challenge

under the Supremacy Clause.             In this type of action, it is the

interests protected by the Supremacy Clause, not by the preempting

statute, that are at issue.”31                 A plurality of four Justices,

apparently accepting these conclusions, reached the merits of the

plaintiff’s claim,32 as did the three dissenting Justices.33 In sum,

seven      Justices     assumed    both      that    the    federal    courts     have

jurisdiction and that a claim was stated for Spending Clause

preemption,       tacitly    rejecting       the    suggestion   advanced    by   two

concurring Justices--and today espoused by TDH--that no claim was

stated.34

      Following        Walsh,   the   D.C.     Circuit     addressed   and   quickly

dispensed       with    a   defendant     state      agency’s    contention       that



      31
        Pharm. Research & Mfrs. of Am. v. Concannon, 249 F.3d 66, 73 (1st Cir.
2001), aff’d sub nom. Pharm. Research & Mfrs. of Am. v. Walsh, 538 U.S. 644
(2003).

      32
           Walsh, 538 U.S. at 661-69 (plurality) (finding state law not preempted).
      33
         Id. at 684-90 (O’Connor, J., dissenting) (arguing that state regulation
was preempted).
      34
         See Walsh, 538 U.S. at 675 (Scalia, J., concurring) (“I would reject
petitioner’s statutory claim on the ground that the remedy for the States’s
failure to comply with the obligations it has agreed to undertake under the
Medicaid Act is set forth in the act itself: termination of funding by the
Secretary of the Department of Health and Human Services. Petitioner must seek
enforcement of the Medicaid conditions by that authority . . . .” (citations
omitted)); id. at 683 (Thomas, J., concurring) (expressing doubt as to “whether
third parties may sue to enforce Spending Clause legislation--through pre-emption
or otherwise”). These arguments have great purchase, and they might also apply
in the Title X context, see, e.g., 42 C.F.R. § 59.7(b); 42 C.F.R. § 59.10; 42
C.F.R. § 50.404(a)(1); however, their persuasive force is wasted on the inferior
courts. Rather, they must persuade at least three other Justices.

                                          12
plaintiffs “have no private right of action for injunctive relief

against the state” based on the preemptive effect of a federal

Spending         Clause   statute.35    The   court      explained   that   “[b]y

addressing the merits of the parties’ arguments without mention of

any jurisdictional flaw . . . seven Justices [in Walsh] appear to

have sub silentio found no flaw.”36

      Outside the Spending Clause context, the Supreme Court has

repeatedly entertained federal preemption claims seeking injunctive

and declaratory relief.37          Shaw itself indicates that the federal

courts have jurisdiction “to resolve” such claims.38                 In Verizon

Maryland, Inc. v. Public Service Commission of Maryland, the Court

recently reinforced this understanding in holding that there was

jurisdiction to resolve Verizon’s claim that a state utility

commission’s order was inconsistent with federal law.39                The Court

noted:

                 Whether the text of [the federal statute] can
                 be so construed [to provide for federal court
                 review] is a question we need not decide. For
                 we agree with the parties’ alternative


      35
         Pharm. Research & Mfrs. of Am. v. Thompson, 362 F.3d 817, 819 n.3 (D.C.
Cir. 2004).
      36
           Id.
      37
         See, e.g., Lorillard Tobacco Co. v. Reilly, 533 U.S. 525 (2001); Crosby
v. Nat’l Foreign Trade Council, 530 U.S. 363 (2000); Shaw, 463 U.S. at 96 n.14;
see also David Sloss, Constitutional Remedies for Statutory Violations, 89 IOWA
L. REV. 355, 380 & n.141 (2004) (collecting cases).
      38
           Shaw, 463 U.S. at 96 n.14 (emphasis added).
      39
535 U.S. at 642.

                                        13
                 contention, that even if [the federal statute]
                 does not confer jurisdiction, it at least does
                 not divest the district courts of their
                 authority under 28 U.S.C. § 1331 to review the
                 Commission’s order for compliance with federal
                 law.40

The Court explicitly held that there was jurisdiction to entertain

the preemption claim, and implicitly accepted that the plaintiffs

had a right of action to bring such a claim.41

      Our precedent likewise supports an implied right of action in

this case. In Gillis v. Louisiana, after examining the plaintiff’s

petition for injunctive relief based on federal preemption and

concluding that we had jurisdiction to consider it, we addressed

the merits without pausing to examine the footing of the claim.42

Similarly, in Hope Medical Group for Women v. Edwards, we decided

the question of whether state law conflicted with federal Spending

Clause legislation, again gliding by the question of whether a


      40
           Id.

      41
        TDH’s suggestion that Verizon is distinguishable because “the plaintiffs
identified contractual rights that were violated and therefore gave them a cause
of action under the Supremacy Clause based on their existing rights” is
unpersuasive. Verizon did not sue to enforce its contractual rights, and none
of its claims was based on its alleged contractual rights.         As the Court
explained:

                 Verizon alleged in its complaint that the Commission
                 violated the Act and the FCC ruling when it ordered
                 payment of reciprocal compensation for ISP-bound calls.
                 Verizon sought a declaratory judgment that the
                 Commission’s order was unlawful, and an injunction
                 prohibiting its enforcement.    We have no doubt that
                 federal courts have jurisdiction under § 1331 to
                 entertain such a suit.

Id.
      42
           294 F.3d 759-60 (suit removed to federal court from state court).

                                           14
claim had been stated.43          Finally, in Self-Insurance Institute of

America v. Korioth, we confronted a claim that a Texas statutory

provision was preempted by ERISA, noting that “[t]he question of

preemption is particularly one for the federal courts and arises as

much    from       the   Constitution     as    from    ERISA.”44    In   exercising

jurisdiction and upholding the plaintiff’s standing, we held that

the non-profit organization had proffered “allegations of actual

injury that are likely to be remedied with favorable court action”

and remanded the case for an “inquiry into the merits.”45                        While

Gillis, Hope Medical and Korioth do not directly address the issue

of whether a valid cause of action existed, we assumed that one

did.        Today we hold that one does.

       Other circuits have similarly recognized an implied cause of

action        to    bring    preemption        claims   seeking     injunctive    and

declaratory relief even absent an explicit statutory claim.46                     One

       43
63 F.3d at 423-38.
       44
            993 F.2d 479, 484 (5th Cir. 1993).

       45
            Id. at 484-85.

      46
         See Local Union No. 12004, 377 F.3d at 74-75 (“A plaintiff may assert
federal preemption as an affirmative cause of action to enjoin state officials
from interfering with federal rights. . . . Verizon and Shaw make clear that in
suits against state officials for declaratory and injunctive relief, a plaintiff
may invoke the jurisdiction of the federal courts by asserting a claim of
preemption, even absent an explicit statutory cause of action.”); Thompson, 362
F.3d at 819 n.3 (rejecting the argument that plaintiffs asserting preemption
based on Spending Clause legislation have “no private right of action for
injunctive relief against the state”); Village of Westfield v. Welch’s, 170 F.3d
116, 124 n.4 (2d Cir. 1999) (“Without deciding whether Welch has a private right
of action under the [federal statute], we note that Welch has asserted several
federal causes of action--including claims based on the Supremacy Clause . . .
--that do not depend on the existence of a private right of action under the
[federal statute].”); Bud Antle, Inc. v. Barbosa, 45 F.3d 1261, 1269 (9th Cir.

                                           15
leading authority sums it up as follows:

              While there may be some lack of harmony in the
              case law, the rule that there is an implied
              right of action to enjoin state or local
              regulation that is preempted by a federal
              statutory or constitutional provision--and
              that such an action falls within the federal
              question jurisdiction--is well-established.47


1994) (“Even in the absence of an explicit statutory provision establishing a
cause of action, a private party may ordinarily seek declaratory and injunctive
relief against state action on the basis of federal preemption.”); First Nat’l
Bank of E. Ark. v. Taylor, 907 F.2d 775, 776 n.3 (8th Cir. 1990) (“[T]he Supreme
Court has . . . made clear that a party may apply directly to federal court for
relief based on an affirmative claim of preemption.” (citing Lawrence County, 469
U.S. at 259 n. 6; Shaw, 463 U.S. at 96 n.14)).
       47
          RICHARD H. FALLON, DANIEL J. MELTZER, & DAVID L. SHAPIRO, HART & WECHSLER’S THE
FEDERAL COURTS & THE FEDERAL SYSTEM 903 (5th ed. 2003).
       While the Supreme Court has not explained the source of this right of
action, one school of thought holds that the Supremacy Clause itself creates an
implied cause of action. Professors Wright, Miller and Cooper argue that “[t]he
best explanation of Ex Parte Young and its progeny is that the Supremacy Clause
creates an implied right of action for injunctive relief against state officers
who are threatening to violate the federal Constitution or laws.” 13B CHARLES A.
WRIGHT, ARTHUR R. MILLER, & EDWARD H. COOPER, FEDERAL PRACTICE AND PROCEDURE: JURISDICTION 2D
§ 3566, at 102 (1984).         Some courts share this view.          See, e.g., Burgio &
Campofelice v. N.Y. State Dep’t of Labor, 107 F.3d 1000, 1006 (2d Cir. 1997)
(“[T]he Supremacy Clause creates an implied right of action for injunctive relief
against state officers who are threatening to violate [federal law].”); see also
BellSouth Telecomms., Inc. v. MCImetro Access Transmission Servs., Inc., 317 F.3d
1270, 1289 (11th Cir. 2003) (Tjoflat, J., dissenting) (disputing majority’s
finding of jurisdiction but characterizing Shaw as “holding that plaintiffs may
assert a private right of action directly under the Supremacy Clause of the
Constitution”); League of Women Voters v. Blackwell, 340 F. Supp. 2d 823, 828
(N.D. Ohio 2004) (“[T]he Supremacy Clause provides the cause of action and
federal jurisdiction.”); but see Legal Envtl. Assistance Found., Inc. v. Pegues,
904 F.2d 640, 643 (11th Cir. 1990) (rejecting the proposition that a
“constitutional cause of action should be implied directly from the Supremacy
Clause”); Mashpee Tribe v. Watt, 542 F. Supp. 797, 806 (D. Mass. 1982) (“The
Supremacy Clause does not support direct causes of action . . . . It only gives
priority to federal rights created by a federal statute when they conflict with
state law.”), aff’d, 707 F.2d 23 (1st Cir. 1983).
       Another possible source is the Declaratory Judgment Act, 28 U.S.C.
§§ 2201-2202, upon which courts have occasionally explicitly relied. See, e.g.,
First Nat’l Bank of E. Ark., 907 F.2d at 776 (affirming lower court’s declaration
that state’s action was preempted by the National Bank Act where “[j]urisdiction
was invoked pursuant to 28 U.S.C. §§ 1331 and 2201”); Doe v. Pickett, 480 F.
Supp. 1218, 1223 (S.D. W. Va. 1979) (entering judgment pursuant to §§ 2201-2202
that state cannot impose parental consent requirement on use of Title X funds).
While the Declaratory Judgment Act “is not an independent ground for jurisdiction
[and] permits the award of declaratory relief only when other bases for

                                             16
      We have little difficulty in holding that Appellees have an

implied right of action to assert a preemption claim seeking

injunctive and declaratory relief.

                                         C

      TDH further argues that plaintiffs must meet the requirements

for an action under § 1983,48 as recently enunciated in Gonzaga

University v. Doe.49        We are not persuaded.

      As an initial matter, TDH mischaracterizes the nature of

Appellees’ claim.        Appellees are not asking the courts to enforce

their “right” under § 1983 to secure enforcement of Title X, as TDH

asserts.         Rather,    Appellees’        Supremacy   Clause   argument   is

fundamentally different: they argue that Rider 8 imposes conditions

on the receipt of federal funds that are incompatible with Title X.

Therefore, we need not be concerned that the Supremacy Clause does

not of its own force create rights enforceable under § 1983.50

      Next, we note that Gonzaga, by its terms, applies only to



jurisdiction are present,” Jones v. Alexander, 609 F.2d 778, 781 (5th Cir. 1980)
(citing, inter alia, Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671
(1950)), it might well provide a cause of action where, as here, jurisdiction is
well-established. While the district court was correct in noting that the DJA
did not supply jurisdiction, it did not address the potential for the DJA to
supply a right of action. See Sanchez, 280 F. Supp. 2d at 602.
      48
        42 U.S.C. § 1983 (creating private cause of action against one who,
“under color of any statute, ordinance, regulation, custom, or usage, of any
State or Territory” causes a “deprivation of any rights, privileges, or
immunities secured by the Constitution and laws”).
      49
           536 U.S. 273 (2002).
      50
           See Golden State Transit Corp. v. Los Angeles, 493 U.S. 103, 107-08
(1989).

                                         17
§ 1983 claims.       With respect to the plaintiff’s claim for damages,

the Supreme Court held that “unless Congress ‘speak[s] with a clear

voice,’ and manifests an ‘unambiguous’ intent to confer individual

rights, federal funding provisions provide no basis for private

enforcement by § 1983.”51        The Supremacy Clause claim advanced here

by Appellees is not based on a claim of right under Title X, nor is

it a claim for damages; it is a preemption claim.                 The Gonzaga

Court gave no indication that it intended to alter its prior

practice regarding such claims, as we have explained.52

      In sum, we affirm the district court’s finding of jurisdiction

and we hold that Appellees have an implied right of action to seek

injunctive relief from a state statute purportedly preempted by

federal Spending Clause legislation.          Such a claim for relief does

not require a showing, as per Gonzaga, that a § 1983 action would

also be proper.         We express no opinion on the district court’s

holding as to the availability of § 1983 in this case.



      51
           Gonzaga Univ., 536 U.S. at 280.
      52
         See supra Part III.B.2; see also Ill. Ass'n of Mortgage Brokers, 308
F.3d at 765 (finding it unnecessary in adjudicating preemption claim to determine
whether the federal statute at issue creates rights enforceable under § 1983);
cf. Concannon, 249 F.3d at 73 (noting in discussing standing that “regardless of
whether the Medicaid statute’s relevant provisions were designed to benefit [the
plaintiff, it] can invoke the statute’s preemptive force”), aff’d sub nom. Walsh,
538 U.S. 644; St. Thomas-St. John Hotel & Tourism Ass’n, 218 F.3d at 241 (noting
in discussing standing that “[w]e know of no governing authority to the effect
that the federal statutory provision which allegedly preempts enforcement of
local legislation by conflict must confer a right on the party that argues in
favor of preemption.     On the contrary, a state or territorial law can be
unenforceable as preempted by federal law even when the federal law secures no
individual substantive rights for the party arguing preemption.” (emphasis
added)).

                                        18
                                                  IV

       We turn now to the merits of Appellees’ preemption claim,

beginning with core principles.

                                                  A

       By virtue of the Supremacy Clause, it is a “fundamental

principle of the Constitution . . . that Congress has the power to

preempt state law.”53           Preemption doctrine requires an examination

of   Congressional           intent.54        Federal      regulations       have   no   less

preemptive effect than federal statutes.55                         State action may be

preempted by federal law in three ways: “by express language in a

congressional enactment, by implication from the depth and breadth

of a congressional scheme that occupies the legislative field, or

by   implication        because        of     a       conflict   with   a    congressional

enactment.”56       Implied conflict preemption occurs when “compliance

with        both   federal       and        state       regulations     is    a     physical

impossibility” or where state law “stands as an obstacle to the

accomplishment and execution of the full purposes and objectives of




       53
            Crosby, 530 U.S. at 372.
       54
            Fid. Fed. Sav. & Loan Ass’n v. de la Cuesta, 458 U.S. 141, 152 (1982).
       55
            Id. at 152-53.
       56
         Lorillard Tobacco Co., 533 U.S. at 541 (citations omitted); accord
English v. Gen. Elec. Co., 496 U.S. 72, 79 (1990) (listing three categories of
preemption); AT&T Corp. v. Public Util. Comm’n of Tex., 373 F.3d 641, 645 (5th
Cir. 2004) (same). As the Supreme Court has hastened to point out, however, “the
categories of preemption are not ‘rigidly distinct.’” Crosby, 530 U.S. at 372 n.6
(quoting English, 496 U.S. at 79 n.5).

                                                  19
Congress.”57

      Implied conflict preemption of the obstacle variety is at

issue      in   this   case    as   Appellees   are   claiming   that   TDH   has

impermissibly added conditions and impediments to the receipt of

federal funds.         It is the prerogative of Congress, within limits,

to attach conditions to federal funds:

                There is of course no question that the
                Federal Government, unless barred by some
                controlling constitutional prohibition, may
                impose the terms and conditions upon which its
                money allotments to the States shall be
                disbursed,   and  that   any   state  law   or
                regulation inconsistent with such federal
                terms and conditions is to that extent
                invalid.58

      We start with “a presumption that the state statute is valid,

and ask whether petitioner has shouldered the burden of overcoming

that presumption.”59          The mere fact that a state program imposes an

additional “modest impediment” to eligibility for federal funds


      57
         Pac. Gas & Elec. Co. v. State Energy Res. Conservation & Dev. Comm’n,
461 U.S. 190, 204 (1983) (internal quotation marks omitted) (quoting Fla. Lime
& Avocado Growers, Inc. v. Paul, 373 U.S. 132, 142-43 (1963); Hines v.
Davidowitz, 312 U.S. 52, 67 (1941)); see also Wells Fargo Bank of Tex. NA v.
James, 321 F.3d 488, 491 n.3 (5th Cir. 2003) (explaining that implied conflict
preemption occurs “where the state law mandates or places irresistible pressure
on the subject of the regulation to violate federal law, where compliance with
both regulations is physically impossible, where the state regulation frustrates
or hectors the overall purpose of the federal scheme, or where the federal scheme
expressly authorizes an activity which the state scheme disallows” (citations
omitted)).
      58
         King, 392 U.S. at 333 n.34.     Congress has wide latitude to attach
conditions to funds, as long as they are not “unduly coercive” or “impermissibly
sweeping.” Sabri v. United States, 124 S. Ct. 1941, 1947 (2004); see South Dakota
v. Dole, 483 U.S. 203, 206 (1987).
      59
         Walsh, 538 U.S. at 661-62 (citation omitted) (citing Davies Warehouse
Co. v. Bowles, 321 U.S. 144, 153 (1944)).

                                         20
does not provide a sufficient basis for preemption.60               However, a

state eligibility standard that altogether excludes entities that

might otherwise be eligible for federal funds is invalid under the

Supremacy Clause.61 State participation in federal funding programs

is voluntary, but once a state has accepted federal funds, it is

bound by the strings that accompany them.62

                                       B

      60
         Id. at 667 (rejecting Medicaid Act preemption challenge to state statute
imposing prior authorization requirement on access to prescription drugs financed
by federal funds); see also Dublino, 413 U.S. at 422 (rejecting preemption
challenge to state statute imposing employment requirements as conditions for
continued eligibility for AFDC benefits).
      61
         See Blum v. Bacon, 457 U.S. 132, 145-46 (1982) (holding provisions of
New York welfare program that conflicted with federal Social Security regulations
invalid under the Supremacy Clause); Carleson v. Remillard, 406 U.S. 598, 604
(1972) (holding California regulation that conflicted with the Social Security
Act invalid under the Supremacy Clause and noting that “there is no congressional
authorization for States to exclude these so-called military orphans from AFDC
benefits”); Townsend, 404 U.S. at 286 (“[A] state eligibility standard that
excludes persons eligible for assistance, under federal AFDC standards violates
the Social Security Act and is therefore invalid under the Supremacy Clause.”);
King, 392 U.S. at 320 (holding Alabama statute conflicted with Social Security
Act “by flatly denying AFDC assistance to otherwise eligible dependent
children”).
      The Court summarized this line of cases as follows:

            In [Carleson, Townsend, and King,] it was clear that
            state law excluded people from AFDC benefits who the
            Social Security Act expressly provided would be
            eligible. The Court found no room either in the Act’s
            language or legislative history to warrant the States’
            additional eligibility requirements. Here, by contrast,
            the Act allows for complementary state work incentive
            programs and procedures incident thereto--even if they
            become conditions for continued assistance. Such
            programs and procedures are not necessarily invalid, any
            more than other supplementary regulations promulgated
            within the legitimate sphere of state administration.

Dublino, 413 U.S. at 421-22 (emphasis added).
      62
        See Hope Med. Group for Women, 63 F.3d at 421 (“Although a state’s
participation in the Medicaid program is voluntary, participating states must
abide by the requirements imposed by Title XIX and regulations issued by the
[corresponding federal agency].”).

                                       21
                                         1

     We first examine the question of affiliates.                According to

TDH, Rider 8 can be read to allow Appellees to continue to receive

funds     by    creating   separate    affiliates--e.g.   by    dividing     into

“Family Planning” entities and “Abortion Services” entities.                 The

district court concluded that “[s]uch a suggestion is absurd in

light of the stated purpose of Rider 8--to eradicate the supposed

imprimatur of state funding of abortion that currently exists--

which would be undermined if recipients could avoid Rider 8 simply

by creating affiliates and making no substantive changes.”63

     However, nothing in the plain language of Rider 8 precludes

the creation of affiliates.           The district court’s observation that

“under Rider 8, funding recipients cannot provide any funds to or

contract with an abortion provider” does not answer the question.64

Rider     8     only   prohibits   contracting   for   the     performance    of

abortions.        It does not prohibit all contracting with an entity

that performs abortions.           As such, Rider 8 does not preclude a

family planning services provider from maintaining a contract with

TDH while simultaneously creating a separate legal entity that

performs abortions and receives no federal funds.

     In Planned Parenthood of Mid-Missouri & Eastern Kansas, Inc.

v. Dempsey, the Eighth Circuit examined a Missouri state statute,


     63
          Sanchez, 280 F. Supp. 2d at 611.
     64
          Id.

                                         22
similar to Rider 8, that prohibited organizations or affiliates of

organizations that provided or promoted abortions from receiving

state family-planning funds.65            The court ultimately concluded that

the state         law   was    not   unconstitutional,     but   it    reached   this

decision only by interpreting the regulation to allow grantees to

create independent affiliates that could perform abortions.66                    The

court came to this conclusion despite language in the Missouri

statute that, unlike Rider 8, seemed to foreclose the formation of

affiliates.67

      We have less difficulty concluding that Rider 8 admits of an

interpretation          that    allows    service    providers        to   affiliate.

Appellees’ argument that Rider 8 must be read to prevent all

contracting with entities that perform abortions is without merit.

Accordingly, the district court’s conclusion that Rider 8 prohibits

affiliation is in error.


      65
         167 F.3d 458 (8th Cir. 1999).     The state statute at issue there
restricted the Missouri Department of Health’s expenditure of state funds:

                 [N]one of these funds may be expended for the purpose of
                 performing, assisting or encouraging for abortion, and
                 further provided that none of these funds may be
                 expended to directly or indirectly subsidize abortion
                 services or administrative expenses, as verified by
                 independent audit. None of these funds may be paid or
                 granted to organizations or affiliates of organizations
                 which provide or promote abortions. None of the funds
                 may be expended for directly referring for abortion
                 . . . .

89th Leg., 2d Sess., Mo. H.B. 1010, § 10.715(1), quoted in Dempsey, 167 F.3d at
463.
      66
           Dempsey, 167 F.3d at 461-64.
      67
           Id.

                                           23
                                             2

       Whether Rider 8 permits the formation of separate entities and

its effect if it does not permit them is the controlling question

on this appeal.           That is because, as we will explain, we are

persuaded that, absent the possibility of affiliates, Rider 8 would

likely be preempted.              Under an interpretation that forecloses

affiliates, Rider 8 denies participation by entities--abortion

providers--that are deemed eligible by Title X and the associated

regulations.68         Rider      8’s   eligibility   standard,      by   excluding

entities eligible under Title X, would violate that statute and

therefore be invalid under the Supremacy Clause.69

       Appellees      point    to   three    provisions   in   the    statute   and

regulations which evince a congressional intent to allow abortion

providers to obtain funding.                 First, § 300a-6 specifies that

“[n]one of the funds appropriated under this subchapter shall be

used in programs where abortion is a method of family planning.”70

This    provision,      Appellees       contend,   illustrates    that     Congress

intended only to limit the use of funding, not the identity of

recipients.        Had Congress wished to bar abortion providers from

receiving funding, it presumably could have included its own Rider



       68
         Although Appellees also support their Supremacy Clause claim by
reference to Title XIX and Title XX, as the instant disposition will not change,
we express no opinion beyond Title X.
       69
            See Townsend, 404 U.S. at 286.
       70
            42 U.S.C. § 300a-6.

                                            24
8-style provision in Title X instead of a provision like § 300a-6.71

       Second, Appellees point to a provision in the Department of

Health       and    Human    Services   (DHHS)     regulations    that   explicitly

provides as follows:

                  § 59.3 Who is eligible to apply for a family
                  planning services grant?

                  Any public or nonprofit private entity in a
                  State may apply for a grant under this
                  subpart.72


As Appellees stress, by its terms, this provision allows any

applicant to apply for funds, even applicants who perform abortions

with private funds or in separate facilities.

       Finally, Appellees point to regulations adopted by DHHS on

July        3,    2000,     entitled    the    “Standards   of    Compliance    for

Abortion-Related Services in Family Planning Services Projects.”73

These standards “revise the regulations that apply to grantees

under       the    federal    family    planning    program”     and   “establish[]

requirements for recipients of family planning services grants

under [Title X].”74           Overall, “[t]he effect of the revisions . . .

is to revoke the compliance standards, promulgated in 1988 and

popularly known as the ‘Gag Rule,’ that restricted family planning



       71
            Such a provision might, of course, be unconstitutional on other grounds.
       72
            42 C.F.R. § 59.3.
       73
            See 65 Fed. Reg. 41,270.
       74
            Id. at 41,270 (citing 42 U.S.C. § 300).

                                              25
grantees from        providing   abortion-related         information          in    their

grant-funded projects.”75        After discussing and rejecting the “Gag

Rule,”     which    was   evaluated    by    the   Supreme    Court       in    Rust    v.

Sullivan,76 the regulations carefully define how an entity can

comply with the prohibition on the use of Title X funds “in

programs where abortion is a method of family planning.”77                             The

compliance regulations state, in particular, that there need not be

complete physical separation between a Title X project and private

abortion activities as long as the abortion activities receive no

Title X funding and the Title X activities do not promote or

encourage       abortion.78       In     these     standards,       the        Secretary

exhaustively        considers    the     statute’s      requirements           and     the

government’s interest in ensuring that funds are not used to

provide abortions and concludes that the financial audits of grant

recipients are sufficient to uphold the government’s interest. The

Secretary’s comments are clearly premised on the notion that

abortion providers will receive funding.                     Indeed, one of the

Secretary’s        explicit   concerns      is   that   hospitals     that      provide

abortions not be put to needless expense by having to create




     75
          Id.
     76
          500 U.S. 173 (1991).
     77
          65 Fed. Reg. at 41,270-77 (quoting 42 U.S.C. § 300a-6).
     78
          Id. at 41,275-76.

                                         26
separate facilities for family planning services.79            The discussion

makes clear that abortion providers are eligible for funding.

These standards represent the interpretation of the statute by the

Secretary of the DHHS, and thus are entitled to great deference.80

      The Supreme Court’s decision in Rust also supports Appellees’

reading of the relevant congressional intent.                The Court held,

first, that DHHS may require physical and financial separation of

abortion activities and family planning services without violating

the plain language of Title X.81 The Court explained, however, that

Title X draws a distinction between Title X projects and Title X

grantees:

                 The Secretary’s regulations do not force the
                 Title X grantee to give up abortion-related
                 speech; they merely require that the grantee
                 keep such activities separate and distinct
                 from Title X activities.   Title X expressly
                 distinguishes between a Title X grantee and a
                 Title X project. The grantee, which normally
                 is a health-care organization, may receive
                 funds from a variety of sources for a variety
                 of purposes.   The grantee receives Title X
                 funds, however, for the specific and limited


      79
           Id.
      80
         See United States v. Mead Corp., 533 U.S. 218, 226-27 (2001)
(“[A]dministrative implementation of a particular statutory provision qualifies
for Chevron deference when it appears that Congress delegated authority to the
agency generally to make rules carrying the force of law, and that the agency
interpretation claiming deference was promulgated in the exercise of that
authority.”); In re Cajun Elec. Power Coop., Inc., 109 F.3d 248, 254 (5th Cir.
1997) (finding preemption by first examining “whether the Secretary meant to pre-
empt [the state agency’s] rate order, and, if so, whether that action is within
the scope of the Secretary’s delegated authority”); see also Thompson, 362 F.3d
at 821; Planned Parenthood Affiliates of Mich. v. Engler, 73 F.3d 634, 638 (6th
Cir. 1996).
      81
           Rust, 500 U.S. at 187-90.

                                       27
             purpose of establishing and operating a Title
             X project. The regulations govern the scope
             of the Title X project’s activities, and leave
             the   grantee    unfettered   in   its   other
             activities. The Title X grantee can continue
             to perform abortions, provide abortion-related
             services, and engage in abortion advocacy; it
             simply is required to conduct those activities
             through programs that are separate and
             independent from the project that receives
             Title X funds.82

The Supreme Court examined Title X and, even with the restrictive

Gag Rule then in place, expressly stated that grant recipients

could continue to provide abortion services outside the scope of

the Title X project.        The Court concluded:

                  By requiring that the Title X grantee
             engage in abortion-related activity separately
             from activity receiving federal funding,
             Congress has . . . not denied it the right to
             engage    in   abortion-related    activities.
             Congress has merely refused to fund such
             activities out of the public fisc, and the
             Secretary has simply required a certain degree
             of separation from the Title X project in
             order to ensure the integrity of the federally
             funded program.83

Under Title X, then, abortion providers are eligible to receive

family planning funding; Title X requires only that they use that

funding for legitimate Title X purposes.

     TDH provides little to dispute Appellees’ argument.              Its

principal argument focuses on Title X’s prohibition on the use of

Title X funds to pay for abortions.          As the argument goes, Rider 8


     82
          Id. at 196 (citations omitted) (last emphasis added).
     83
          Id. at 198.

                                       28
furthers    this    end    by    ensuring      that     federal        funds    are      used

correctly.         TDH    also   points     to    Rust’s        vindication         of    the

government’s power to impose regulations requiring physical and

financial separation of family planning and abortion facilities.

TDH insists that Rider 8 falls within Rust’s safe-harbor.

      TDH’s argument is not persuasive.                 While it is no doubt true

that an affiliate-prohibiting Rider 8 would help ensure that funds

are not misappropriated, it nonetheless would disqualify entities

that Title X regards as eligible for funding without any showing

that the entity has misused funds.                Rust, moreover, provides no

support for Appellees because, while Rust approved of regulations

requiring physical and financial separation and limiting doctors’

reference to abortion, those regulations were promulgated by the

federal    government.84         Here,    Texas       is    attempting         to    impose

regulations that restrict the scope of a federal program.                                 And

Rider 8--still       assuming     arguendo       that      it   does    not    allow      for

affiliates--would do far more than require physical separation; it

would require that entities not engage in abortion activities even

with private funds and in separate facilities.                         In the end, TDH



      84
         See Rust, 500 U.S. at 178-81; see also Regan v. Taxation with
Representation of Wash., 461 U.S. 540 (1997) (Congress, exercising spending
power, can refuse to fund lobbying activities where organizations are free to
establish a separate affiliate to engage in lobbying without the use of federal
funds); Planned Parenthood Fed’n of Am. v. Heckler, 712 F.2d 650, 663 (D.C. Cir.
1983) (“Although Congress is free to permit the states to establish eligibility
requirements for recipients of Title X funds, Congress has not delegated that
power to the states. Title X does not provide, or suggest, that states are
permitted to determine eligibility criteria for participants in Title X
programs.” (internal quotation marks and citation omitted)).
                                          29
provides nothing to counter Appellees’ argument that Title X--both

by   its    express    terms   and    as   interpreted   by   the   DHHS--allows

abortion providers to receive funding.

      To be entitled to a preliminary injunction, Appellees must

show a substantial likelihood that they will succeed on their

claim.      On an affiliate-precluding interpretation of Rider 8, the

district court would not abuse its discretion in so concluding,

given that Rider 8’s eligibility requirements would seriously

undermine and obstruct Congress’s intent in distributing funds

under Title X.

                                           3

      As just described, without affiliates, Rider 8 is likely

doomed to preemption, so we ask if there is an alternative.                    We

turn to that inquiry, mindful that we “will not rewrite a . . . law

to conform it to constitutional requirements.”85               For example, in

a case involving an abortion statute, the Nebraska Attorney General

offered a “saving” interpretation not supported by the statute’s

text or legislative history, and the Supreme Court rejected the

invitation, explaining that “we are without power to adopt a

narrowing       construction     of    a    state   statute    unless   such   a

construction is reasonable and readily apparent.”86 Where, as here,

language in a statute is ambiguous and “an otherwise acceptable



      85
        Reno v. ACLU, 521 U.S. 844, 884-85 (1997) (internal quotation marks and
citation omitted).
      86
           Stenberg v. Carhart, 530 U.S. 914, 944 (2000).
                                           30
construction       of   a   statute   would   raise   serious   constitutional

problems,” we must “construe the statute to avoid such problems”

unless such a construction would be plainly contrary to legislative

intent.87 In this case we are not merely deferring to a “convenient

litigation position”88 on the part of TDH--although it may be just

that.      Our own reading of Rider 8 leads us to the conclusion that

affiliates are permitted.

      In Dempsey, the court similarly sought to interpret a state

statute so as to avoid running afoul of federal law.89                 In that

case, the statute at issue regulated only state funds and, thus,

did not address federal preemption issues but rather focused only

on   unconstitutional         conditions.       Nonetheless,     the   court’s

willingness to interpret the statute to allow for affiliates in

order to avoid constitutional problems is instructive.90 Similarly,

we must choose the interpretation of Rider 8 that has a chance of



      87
        Edward J. DeBartolo Corp. v. Fla. Gulf Coast Bldg. & Constr. Trades
Council, 485 U.S. 568, 575 (1988).

      88
         Cf. Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 213 (1988)
(“Deference to what appears to be nothing more than an agency’s convenient
litigating position would be entirely inappropriate.”).
      89
167 F.3d at 461-64.

      90
         The Dempsey opinion is a stretch.     The Missouri statute explicitly
stated that “[n]one of these funds may be paid or granted to organizations or
affiliates of organizations which provide or promote abortions.” 89th Leg., 2d
Sess., Mo. H.B. 1010, § 10.715(1) (emphasis added), quoted in Dempsey, 167 F.3d
at 463. The court stated that “nothing [in this statute] expressly prohibits
grantees from maintaining an affiliation with an abortion service provider, so
long as the affiliated abortion service provider does not directly or indirectly
receive State family-planning funds.” Dempsey, 167 F.3d at 463. Perhaps the
court concluded that the statute barred affiliates but not “independent”
affiliates, but even this is less than persuasive.
                                        31
avoiding federal preemption.

                                     4

      At this point, under the affiliate-permissible interpretation

of Rider 8, there are two possibilities: either the affiliate

requirement is a relatively empty formalism or it is a more

substantial obstacle.      The former is permissible, while the latter

likely is not.

      Given the district court’s view that Rider 8 did not permit

affiliation, the vitality of the alternative was not developed.

From the limited record, we cannot say whether there is nonetheless

a substantial likelihood that Rider 8 would in practical terms work

the same mischief in this case as it would if it disallowed

affiliation entirely.      Recall that Appellees had been approved as

contractors to receive federal funds when Rider 8 was enacted.

Assuming that affiliation is prospectively an option for providers

in general, it is not clear on this record whether Appellees had

that opportunity.     TDH evidenced its intent to enforce Rider 8 as

to these providers when it sent them letters in early June, giving

Appellees roughly twenty days to return an affidavit swearing that

they would not provide abortions or contract for their provision.

Given that TDH made no mention at that time of the possibility of

affiliation, it is not clear that Appellees could have avoided

forfeiting their contracts by affiliating, nor is it clear that

there was sufficient time to do so even had they been so inclined.

We   note   that   Rider   8’s   effect   on   these   previously-approved

                                     32
providers might prove to be different from the impact of a purely

prospective application of Rider 8 on new contract determinations.

      On remand, unless Appellees can show that the burden of

forming affiliates in forthcoming years would in practical terms

frustrate their ability to receive federal funds, Rider 8 should be

upheld and the injunction dissolved.              While creating affiliates

might entail some time and expense, and might not be the most

convenient arrangement, this extra effort alone would not relegate

the state statute to preemption.91

      Given the disposition in this case, we need not address the

district court’s treatment of the remaining requirements for a

preliminary injunction: threat of injury to the Appellees, to TDH,

and to the public interest.

                                       V

      The case is REMANDED and the district court is directed to

proceed with a trial on the merits.          The injunction granted below

must be dissolved unless the Appellees carry their burden of

demonstrating that insisting on the use of affiliates would so

hinder   their    operations     as   to   work    in   practical   terms    an

impermissible prohibition by the State of Texas upon the ability of

these Appellees to continue their abortion services using their own


      91
         Cf. Dempsey, 167 F.3d at 464 (“The Constitution does not guarantee that
recipients of State funds will not be required to ‘expend effort’ to comply with
funding restrictions.” (citation omitted)); Legal Aid Soc’y of Haw. v. Legal
Servs. Corp., 145 F.3d 1017, 1027 (9th Cir. 1998) (White, J. (Retired), sitting
by designation) (“The [Rust] Court did not find it constitutionally significant
that the restrictions required the recipient of Title X funds to expend effort
to comply with the restrictions.”).
                                      33
funds with no direct or indirect federal funding.

     REMANDED with instructions.




                               34